DREW, Justice.
The notice of appeal filed in this cause on February 24, 1953 recites the appeal is taken to “review the final order * * * being a final judgment for the defendant * * * dated the 2nd day of December, 1952.” Therefore, the notice of appeal affirmatively shows .elapse of more than sixty days from and after entry of the judgment. appealed .from ■ contrary to Section 59.08, F.S.1951, F.S.A. The record elsewhere shows the verdict of the jury to have been rendered December 15, 1952, thirteen days after'the date specified for the alleged final judgment.
There is no way we can determine from the record whether the date set forth in the notice of appeal is a clerical error for the reason that contrary to the requirement of Rule 11(12) of this Court, 30 F.S.A., the record does not contain any final judgment.
The appeal is dismissed.
ROBERTS, C. J., and THOMAS and HOBSON, JJ., concur.